Case 1:17-cv-05739-LB Document 142 Filed 12/04/20 Page 1 of 31 PagelD #: 2801

Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 1 of 29 PagelD #: 2685

Exhibit A

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 2 of 29 PagelD #: 2686

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ALLA MEDVEDEVA,
Individually and on Behalf of All Others
Similarly Situated,

Plaimtiff, Case No. 17-cv-5739-LB

¥.

ASSISTCARE HOME HEALTH SERVICES
LLC (d/b/a PREFERRED HOME CARE OF
NEW YORS),

Defendant.

 

 

FINAL AMENDED CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE

This Final Amended Class Action Settlement Agreement and Release (the “Agreement”)
is entered into by and between Plaintiff (as hereinafter defined) and the class of individuals she
seeks to represent (as hereinafter defined} and Defendant (as hereinafter defined) (together, “the
Parties”).

RECITALS

WHEREAS, the Parties have agreed to the settlement of all claims encompassed by
Plaintiffs Class and Collective Action Complaint, ECF No. | (the “Complaint”);

WHEREAS, the purpose of this Agreement is to settle fully and finally all claims between
Plaintiff and Defendant and any claims as amongst the Parties as of the date of this Agreement
subject to court approval, including all claims asserted in the Litigation (as hereinafter defined);

WHEREAS, the Parties to this Agreement, after having (i) litigated Plaintiff's claims for
three years; (ii) engaged in substantial discovery, including written discovery, the production and
analysis of hundreds of thousands of payroll, time and other electronic data and documents and
numerous interviews with Plaintiff, Class Members, and potential witnesses; (i1i) prepared and
exchanged, in connection with the three mediations and settlement conferences described below,
numerous comprehensive reports on liability and damages; (iv) conducted extensive motion
practice, including multiple court hearings; (v) undertaken preparations for proceedings on
conditional and class certification, summary judgment, trial, and appeals; and (vii) engaged in
three arms-length mediations (two with the assistance of a noted third-party mediator and one with
the assistance of an experienced Federal Magistrate Judge) over the course of more than eleven
months, have now reached an agreement providing for a resolution of Plaintiffs’ and the Class
Members’ claims;

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 3 of 29 PagelD #: 2687

WHEREAS, Plaintiff filed her Class and Collective Action Complaint on September 29,
2017;

WHEREAS, during the spring and summer of 2018, the Parties briefed Plaintiff's FLSA
conditional certification motion and Defendant’s motion to dismiss.

WHEREAS, during the spring and summer of 2018, the Parties agreed to participate in a
mediation regarding the possibility of a voluntary resolution of the claims asserted in the Litigation
and agreed to toll the limitations period on the claims at issue in the Litigation, and entered into
two confidentiality agreements to facilitate the exchange of information and payroll data;

WHEREAS, during summer and remainder of 2018, the Parties engaged in extensive pre-
mediation discovery, including, but not limited to, preparing numerous comprehensive reports on
liability and damages issues including analyzing with the assistance of technical and subject matter
experts hundreds of thousands of confidential time and payroll records of the more than 12,000
Class Members (as hereinafter defined) over a seven year period;

WHEREAS, on January 30, 2019, the Parties participated in an 8+-hour mediation at the
offices of Martin F. Scheinman, Esq., a mediator experienced in wage and hour class and collective
actions. At the conclusion of the mediation session, the parties were unable to reach agreement on
the terms of a settlement;

WHEREAS, the mediator recommended that the parties exchange further confidential pre-
mediation discovery, and such exchanges were made and analyzed by Plaintiff's counsel and their
technical and subject matter experts in the spring of 2019;

WHEREAS, on March 30, 2019, Defendants consented to the conditional certification of
an FLSA collective, and on May 23, 2019 the Parties held a settlement conference with the
Honorable Magistrate Judge Lois Bloom;

WHEREAS, following the May 23, 2019 settlement conference with Judge Bloom the
Parties scheduled a third mediation session with Mr. Scheinman, and in advance of the mediation
engaged in additional research and analysis and prepared lengthy supplemental pre-mediation
submissions;

WHEREAS, following a full day mediation with Mr. Scheinman on July 2, 2019, and
conferences with Mr. Scheinman on July 17 and Judge Bloom on July 11 and July 22, 2019 the
Parties announced that they had reached a tentative settlement in this matter;

WHEREAS, in the summer and fall of 2019 the parties engaged in extensive and protracted
negotiations regarding the material settlement terms, including through multiple rounds of
negotiations among counsel and numerous interventions by Mr. Scheinman, including mediation
conferences with Mr. Scheinman on August 18 and 21, and September 18, 20, 24, 26, 27, October
2, 7,22, 28, 30, 31, and November 7, 13, and 18;

WHEREAS, on November 12, 2019 the parties executed a memorandum of understanding
setting forth the material settlement terms;

WHEREAS, the parties then spent the period from December 2019 to May 2020
negotiating the final settlement terms. As with all prior settlement negotiations, these discussions

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 4 of 29 PagelD #: 2688

were vigorous and included comprehensive written correspondence and meet and confers among
counsel on December 6, January 7, 14, 30, February 9, 17, 19, 20, 26, 28, March 2-6, 10-12, 26,
27, 30, April 3, 7, 8, 10, 13, 16, 17, 20, 24, and 26. The parties also attended a telephonic
mediation/arbitration with Mr. Scheinman on March 6 to attempt to resolve certain remaining
disputes. During this same period, the parties had multiple settlement status conferences with
Judge Bloom, including on December 12, January 31, February 20, March 11, April 10, and April
20. In connection with these court conferences, on February 20, 2020 the parties consented to the
jurisdiction of Judge Bloom for all further proceedings (ECF No. 81) and provided Judge Bloom
with two draft settlement agreements and an exhaustively researched and comprehensively written
report responding to issues the Court raised during the April 10 conference, ECF No. 84;

WHEREAS, on May 13 and 14 the parties’ executed an earlier version of this Agreement
and began negotiating a proposed notice of class action settlement, negotiating the design of the
envelope containing the notice, negotiating a proposed preliminary approval order, and selecting
a settlement administrator;

WHEREAS, the parties’ negotiations regarding the notice, notice envelope, and proposed
preliminary approval order were hard-fought and included multiple meet and confers and the
exchange of draft documents in May and June of 2020, which required an extension of court
deadlines, ECF No. 91;

WHEREAS, the parties’ were unable to reach agreement on the proposed notice of class
action settlement and submitted competing proposals to Judge Bloom, ECF No. 92;

WHEREAS, following Defendant’s review and approval of the proposed preliminary
approval order and Plaintiffs’ preliminary approval memorandum, on June 26, 2020 Plaintiffs’
filed her initial motion for preliminary approval of the class and collective action settlement and
related relief, ECF No. 93-95;

WHERAS, on July 6, 2020 counsel for the Plaintiffs in Gonzalez de Fuente et al. v.
Preferred Home Care of New York, LLC, et al.,No. 18-cv-6749-AMD-PK filed a motion to
intervene to seek several revisions to the parties’ settlement, which set off a flurry of tripartite
discussions and lengthy negotiations, including comprehensive filings on July 17, 21, and 22 (ECF
Nos. 113-17, followed by a two-hour telephonic conference before Judge Bloom on July 23;

WHEREAS, at the July 23 conference Judge Bloom ordered the parties’ and counsel for
the Gonzalez Plaintiffs to redouble their settlement efforts but ordered the litigation to resume on
a parallel track, see July 27, 2020 Electronic Order;

WHEREAS, on July 31 following a status report from Defendant the Court stayed further
proceedings and assisted the parties and the Gonzalez Plaintiffs at lengthy conferences on August
6 and 24, and September 10 and 22;

WHERAS, during this same period the parties and the Gonzalez Plaintiffs worked daily to
reach agreement on the outstanding issues, including via written correspondence, the exchange of
various draft documents, and conference calls, which resulted in the Gonzalez Plaintiffs
withdrawing their motion to intervene on September 28, 2020, ECF No. 131;

WHEREAS, during this same period the parties began discussing and testing various
proposals regarding their proposed allocation formula as well as additional proposals regarding

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 5 of 29 PagelD #: 2689

issues raised by Judge Bloom during the September 10 conference, which proposals included the
extensive compilation and review of data on proposed and anticipated distributions to the members
of the proposed Rule 23 Class; and

WHEREAS, at conferences on October 6 and 8 Judge Bloom provided guidance on the
parties’ respective proposals for resolving their remaining differences and the parties reached
compromises on all outstanding issues.

WHEREAS, Defendant denies that it violated or has violated on a prospective basis since
commencement of the lawsuit any statute, law, regulation or rule of law, or is liable or owes
damages to anyone with respect to the alleged facts or causes of action asserted in the Litigation.
Nonetheless, without admitting or conceding any fault, wrongdoing, liability or damages,
Defendant has agreed to settle the Litigation on the terms and conditions set forth in this
Agreement, to avoid the burden, expense, and uncertainty of continuing the Litigation;

WHEREAS, Class Counsel has thoroughly analyzed and evaluated the merits of the claims
made against Defendant in the Litigation, obtained and reviewed documents relating to
Defendant’s compensation policies, and analyzed voluminous payroll data, and based on their
analysis and evaluation of a number of factors, recognizing the substantial risks of continued
litigation with respect to certain claims, including the possibility that the Litigation, if not settled
now, might result in no recovery or may result in a recovery that is less favorable to Plaintiff and
Class Members, and that would not occur for several years, Class Counsel is satisfied that the
terms and conditions of this Agreement are fair, reasonable, and adequate and that this Agreement
is in the best interests of Class Members;

WHEREAS, the Parties understand, acknowledge, and agree that this Agreement
constitutes the compromise of disputed claims and that it is their mutual desire and intention that
Plaintiff? and Class Members’ claims be settled and dismissed, on the merits and with prejudice,
subject to and according to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth in
this Agreement, as well as the good and valuable consideration provided for herein, the Parties
agree to a full and complete settlement of the Litigation on the following terms and conditions:

1. DEFINITIONS
The defined terms set forth herein shall have the meanings ascribed to them below.

1.1 Agreement. “Agreement” shall mean this Final Amended Class Action Settlement
Agreement and Release.

1.2 Bar Date. “Bar Date” means the date by which any Class Member must opt-out from the
settlement, or object to the settlement. The Bar Date shall be sixty (60) days after the initial
mailing of the Notice by the Settlement Administrator.

13 Class Counsel. “Class Counsel” shall mean Wittels McInturff Palikovic, and Hymowitz
Law Group, PLLC. For the purposes of providing any notices required under this
Agreement, Class Counsel shall refer to Steven L. Wittels and J. Burkett McInturff of
Wittels McInturff Palikovic.

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 6 of 29 PagelD #: 2690

1.4 Class Members. “Class Members” shall mean all FLSA Collective Members and all Rule
. 23 Class Members, as defined below.

1.45 Court. “Court” shall mean the United States District Court for the Eastern District of New
York.

1.6 Covered Period. “Covered Period” shall mean the period from September 29, 2011
through November 6, 2020,

1.7. Defendant. “Defendant” shall mean Assistcare Home Health Services LLC (d/b/a
Preferred Home Care of New York and Preferred Home Care of New York LLC).

1.8 Defendant’s Counsel. “Defendant’s Counsei” shall mean Naness, Chaiet & Naness, LLC.
For the purposes of providing any notices required under this Agreement, Defendant’s
Counsel shall refer to William Matthew Groh of Naness, Chaiet & Naness, LLC.

1.9 Effective Date. The “Effective Date” is the date on which this Agreement becomes
effective, which shall mean thirty (30) days following the Court’s Order Granting Final
Approval of the settlement if no appeal is taken, or if an appeal is taken from the Court’s
Order Granting Final Approval of the settlement, ten (10) days following the date on which
the Court enters a Final Order and Judgment after resolving any appeals, whichever is later.

1.10 Eserow Account. “Escrow Account” shall mean the qualified settlement fund established
by the Defendant or the Settlement Administrator and the resulting interest-bearing
accounts(s) controlled by the Settlement Administrator.

1.11 Fairness Hearing. “Fairness Hearing” shall mean the hearing on the motion for judgment
and final approval.

1.12 Final Order and Judgment: “Final Order and Judgment” shall mean the final order and
judgment issued by the Court as further set forth in Section 3.10.

1.13 FLSA Collective; FLSA Collective Members. “FLSA Collective” shall mean all
individuals who have been employed by Defendant as Home Health Care Attendants which
term shall include, but not be limited to, hourly Home Care Aides, Home Health Aides,
Home Health Attendants, Home Attendants, Personal Care Aides, Personal Care
Assistants, Personal Assistants Unskiiled, Personal Assistants performing consumer
directed personal assistance (CDPAPs), Live-in Home Health Care Attendants, private pay
Home Health Care Attendants, and all others providing home care services, at any time
since September 29, 2014 through November 6, 2020. “FLSA Collective Members” are
individual members of the FLSA Collective.

1.14 Individual Settlement Amount. “Individual Settlement Amount” shall mean the amount
payable to each Class Member pursuant to Section 4.1 of this Agreement.

1.15 Litigation, “Litigation” shall mean the claims represented in the Complaint alleging
violations of the FLSA, New York Labor Law (NYLL),wage and hour laws of New York,
and Public Health Law § 3614-c (commonly known as the “Wage Parity Law”) as well as
breach of contract, third-party beneficiary, and unjust enrichment claims and any other

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 7 of 29 PagelD #: 2691

claims based on the facts set forth in the Complaint, in law or equity, and captioned
Medvedeva v. Assistcare Home Health Services LLC, No. 17-cv-5739-LB (E.D.N.Y).

1.16 Net Settlement Fund. “Net Setthement Fund” shall mean the remainder of the Settlement
Fund after deductions for the settlement administration fees and costs as described in
Section 4.1, Court-approved service award to Plaintiff as described in Section 4.7, Court-
approved attorneys’ fees and costs as described in Section 4.6, and a $150,000 Reserve
Fund to cover errors and omissions in the calculation of Class Members’ individual shares
of the settlement.

1.17 Notice. “Notice” shall mean the notices of settlement of the class/collective action lawsuit
and fairness hearing negotiated by the Parties and approved by the Court.

1.18 Order Granting Final Approval. “Order Granting Final Approval” shall mean the final
Order entered by the Court after the Fairness Hearing, consistent with this Agreement.

1.19 Order Granting Preliminary Approval. “Order Granting Preliminary Approval” shall
mean the Order entered by the Court preliminarily approving, inter alia, the terms and
conditions of this Agreement, the manner and timing of providing notice to Class Members,
and the time period for opt-outs and objections, consistent with this Agreement.

1.20 Parties. “Parties” shall mean Plaintiff and Defendant.

1.21 Plaintiff. “Plaintiff? shall refer to Plaintiff Alla Medvedeva and shail also include any and
all representatives, heirs, administrators, executors, beneficiaries, agents, and assigns of
such individual, as applicable and without limitation.

1.22 Releasees. “Releasees” shall mean Defendant, as defined herein, and any related present
and former parent companies, subsidiaries, related or affiliated companies, and their
respective owners, shareholders, officers, directors, employees, members, managers,
consultants, insurers, fiduciaries, trustees, employee benefit plan administrators, agents,
attorneys, insurers, successors and assigns, and all persons or entities acting by, through,
under or in concert with any of them, and any individual or entity which could be jointly
liable with any of them.

1.23 Reserve Fund. “Reserve Fund” shall mean the $150,000 reserved from the Settlement
Fund identified above to address errors and omission in the calculation of Class Members’
individual shares of the settlement, including but not limited to (a) claims from individuals
claiming to be Class Members but not identified as such by Defendant, (b} Class Members
who correctly challenge their share of the Maximum Settlement, and (c) Class Members
who have reasonable explanations for not having timely cashed a settlement check. The
Reserve Fund shall be deposited in an interest-bearing account and shall remain open only
through the 18-month anniversary date of the Effective Date, upon which time all funds
not distributed from the Reserve Fund shall be returned to Defendant.

1.24 Rule 23 Class; Rule 23 Class Members. “Rule 23 Class” shall mean all individuals who
have been employed by Defendant as Home Health Care Attendants, which term shall
include, but not be limited to, hourly Home Care Aides, Home Health Aides, Home Health
Attendants, Home Attendants, Personal Care Aides, Personal Care Assistants, Personal
Assistants Unskilled, Personal Assistants performing consumer directed personal

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 8 of 29 PagelD #: 2692

assistance (CDPAPs), Live-in Home Health Care Attendants, private pay Home Health
Care Attendants, and all others providing home care services, at any time during the
Covered Period. “Rule 23 Class Members” are individual members of the Rule 23 Class.

1.25 Settlement Administrator. “Settlement Administrator” shall mean Arden Claims
Services (or such other claims administrator as acceptable to the parties), which is the entity
selected by the Parties to provide notice to the Class and administer payment to Class
Members.

1.26 Settlement Fund. “Settlement Fund” shall mean the Maximum Settlement amount of
USD Six Million, Five Hundred Thousand Dollars and No Cents ($6,500,000.00) and will
include the Settlement Administrator’s fee and all Service Awards and Class Counsel
Attorney’s Fees and Costs awarded by the Court. Under no circumstances will Defendant
pay more than the Maximum Settlement amount, except that Defendant will be responsible
for paying its portion of any applicable employment taxes, including but not limited to
FICA taxes obligations.

2. JOINT STIPULATION TO CERTIFICATION OF SETTLEMENT CLASS AND
COLLECTIVE

2.1 ‘The Parties stipulate that the applicable requirements are satisfied and that the Rule 23 Class
may be certified as a class action pursuant to Federal Rule of Civil Procedure 23 and the
FLSA Collective may be certified as a collective action pursuant to 29 U.S.C. § 216(b),
subject to Court approval for settlement purposes only in accordance with the terms of this
Agreement and without prejudice to Defendants’ right to contest class or collective
certification in the event that this Agreement fails to become effective. If the Effective Date
does not occur, Defendant reserves all rights to object to any subsequent motion to certify a
class or collective in this Litigation, and no representation or concession made in connection
with the settlement or this Agreement shall be considered law of the case or an admission
by Defendant or to have any kind of preclusive effect against Defendant or to give rise to
any form of estoppel or waiver by Defendant in this Litigation.

2.2 The Parties agree, subject to Court approval, that Class Counsel shall be appointed counsel
for the Rule 23 Class and FLSA Collective, for settlement purposes only in accordance
with the terms of this Agreement and without prejudice to Defendant’s right to contest the
appointment in the event that this Agreement fails to become effective.

3. SETTLMENT APPROVAL AND CLASS NOTICE

3.1 Settlement Administrator’s Responsibilities. The Settlement Administrator shall be
responsible for the following duties:

(A) Creating and maintaining a database of names, addresses, and other contact and
identifying information of Class Members in accordance with information provided
by Defendant in a usable electronic format. This shall be accomplished before
mailing the Notice.

(B) — Establishing a toll-free telephone number that Class Members can call to request
an additional copy of the Notice be sent to them by mail or email and obtain

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 9 of 29 PageiD #: 2693

additional information regarding the settlement. This shall be accomplished before
mailing the Notice.

(C) Printing and mailing the Notice to Class Members.

(D) Compiling address information for re-sending any Notices returned as
undeliverable.

(E) Processing valid and timely requests to opt-out of the settlement or objections to the
settlement.

(F) Calculating Class Members’ share of installments from the Net Settlement Fund
(pursuant to the formula outlined in Section 4.1).

(G) Cutting and mailing checks to Class Members as provided herein.

(H) Issuing additional sums to Class Members from the Reserve Fund to correct errors
and omissions in the settlemerit process, as the Settlement Administrator deems
appropriate.

3.2 Cooperation with the Settlement Administrator. The Parties agree to cooperate with the
Setilement Administrator and assist it in any way possible in administering the settlement
described herein as approved by the Court.

3.3 Preliminary Approval by the Court. After this Agreement is executed, on or before
November 6, 2020, unless otherwise agreed, Plaintiff anticipates submitting to the Court a
motion for preliminary approval of the settlement (“Preliminary Approval Motion”). In
the Preliminary Approval Motion, Class Counsel will inform the Court of the intended
process to obtain a “Final Order and Judgment” that will, among other things: (a) approve
the settlement as fair, adequate and reasonable; (b) incorporate the terms of the Release, as
described herein; (c) authorize the payments to Class Members; (d) award a service award
to Plaintiff; (e} award Class Counsel attorneys’ fees and costs; and (f) dismiss the Litigation
with prejudice.

3.4 The Preliminary Approval Motion. In connection with the Preliminary Approval
Motion, Plaintiff will submit to the Court, among other things: (a) proposed notice of
settlement of the class/collective action lawsuit and fairness hearing, and (b) a proposed
Order Granting Preliminary Approval. Plaintiff will provide Defendant the opportunity to
review items (a) and (b) above prior to their submission and should the parties disagree on
content, after good faith efforts at resolution, any remaining issues will be promptly
meditated by Martin F. Scheinman. The Parties will work together diligently and in good
faith to obtain preliminary and final approval expeditiously. The Preliminary Approval
Motion will seek the setting of dates for Rule 23 Class Members to opt-out, objections, and
the Fairness Hearing. Defendant will not oppose the Preliminary Approval Motion unless
inconsistent with this Agreement.

3.5 Denial of Preliminary Approval. If the Court denies the Motion for Preliminary
Approval, then the Parties agree to jointly seek reconsideration of the ruling or seek Court
approval of a renegotiated settlement. Should reconsideration and/or the Parties’ attempt

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 10 of 29 PagelD #: 2694

to secure Court approval of a renegotiated settlement be denied, this Agreement will not
become effective and the Parties will return to litigation.

3.6 Class and Collective Action Notice.

(A) The Notice shall be consistent with the guidelines of the Federal Judicial Center
and shali be both in English and in the employee’s primary language (where
available from Defendant’s records or based on the Parties’ good faith
determination). The Settlement Administrator shall provide for all necessary
translations of the Notice and the costs of such translations shall be included in the
Settlement Administrator’s fee.

(B) Within fifteen (15) days after the Order Granting Preliminary Approval, Defendant
will provide the Settlement Administrator and Class Counsel the following
information for all Class Members: full name, social security number, last known
address, phone number, job position, primary language (where available from
Defendant’s records or based on the Parties’ good faith determination) and weeks
worked within the Class Period as that information exists on file with Defendants
(“Class List”). The Class List shall be strictly confidential and will be used by the
Settlement Administrator and Class Counsel for settlement purposes only. At the
time of providing the Class List, Defendant shall certify that the Class List
represents the most current and up to date information that Defendant has for Class
Members.

(C) Tn advance of the Settlement Administrator’s mailing of any Notice, the Settlement
Administrator shall also set up and operate a case-specific call center, including
live operator and voice-mail technology, to provide telephone support for the
administration of the settlement and to address questions from and otherwise
provide information to Class Members regarding the Settlement. The Settlement
Administrator shall make arrangements that either through Settlement
Administrator staff or via a language line service that that calls from Class Members
that are not in English can promptly be addressed by a live operator.

In advance of the Settlement Administrator’s mailing of any Notice, counsel for the
Parties shall negotiate in good faith (1) a list of frequently asked questions and
answers (“FAQs”) to be used by the Settlement Administrator in responding to
inquiries from Class Members following the issuance of the Notice, and (2) the
Settlement Administrator’s recorded message to callers. Use of FAQs shall
continue until the date of the Faimess Hearing.

(D) If the Settlement Administrator determines that it cannot respond to a Class
Member’s inquiry because the inquiry falls outside of the scope of the FAQs, it
shall direct such persons to the phone number for Class Counsel on the Notice. The
Settlement Administrator shall provide notice and a description of such events to
all counsel; if there are multiple events of the same type, counsel shall work
cooperatively to update the FAQs to facilitate the Settlement Administrator’s
ability to respond to such inquiries in the future.

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 11 of 29 PagelD #: 2695

(E) Before mailing the Notice, the Settlement Administrator shall take all reasonable
and customary efforts to ensure the Ciass List is as up-to-date and accurate as
practicable, including without limitation running the Class List through the
National Change of Address Database. Should the Settlement Administrator
determine that a more up-to-date and accurate address exists for any individual on
the Class List, the Settlement Administrator shall so notify counsel for the Parties
and that address shall be deemed the address for the individual for all purposes
under this Agreement.

(F) Within thirty (30) days of the date on which Defendant provides the Class List, the
Settlement Administrator shall mail, via First Class United States mail, postage
prepaid the Notice to all Class Members using each individual’s last known address
as recorded in Defendant’s records or updated address as determined by the
Settlement Administrator pursuant to Section 3.6(E).

(G) If any Notices are returned to the Settlement Administrator as undeliverable, the
Settlement Administrator shall complete a standard skip trace in an effort to
ascertain the current address of the particular Class Member in question and, if such
address is ascertained, the Settlement Administrator will re-send the Notice to the
new address.

(H) In the event that a Notice is returned to the Settlement Administrator with a
forwarding address for the recipient, the Settlement Administrator shall re-mail
the Notice to that address, and the forwarding address will be deemed the address
for that Class Member.

(D Defendant’s Counsel and Class Counsel have the right to make reasonable
inquiries and receive information from the Settlement Administrator related to the
settlement administration process and agree to include each other in each of those
communications.

D No later than three (3) business days prior to the Fairness Hearing the Settlement
Administrator shall certify to the Court the completion of its responsibilities that
can be accomplished prior to the Fairness Hearing.

(K) ‘For any Class Member that requests a copy of this Agreement from the Settlement
Administrator, the Settlement Administrator is authorized to email cr mail a copy
of this Agreement via the Class Member’s preferred method.

3.7 Rule 23 Class Member Opt-Out.

(A) — Any Rule 23 Class Member may request exclusion from the class by “opting out.”
Any Rule 23 Class Member who' chooses to do so must mail, email, or fax a written,
signed statement to the Settlement Administrator that he or she is opting out of the
settlement (“Opt-Out Statement”). The Opt-Out Statement must contain the name,
address and telephone number of the Rule 23 Class Member to be valid. It must
also contain a statement reasonably indicating that the Rule 23 Class Member elects
to exclude themselves from the class settlement in Medvedeva vy. Assistcare Home
Health Services LLC tn order to be valid. To be valid, such Opt-Out Statement
must also be sent via mail and postmarked by the Bar Date or via e-mail or fax to

10

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 12 of 29 PagelD #: 2696

the Settlement Administrator prior to midnight, Eastern Standard Time, on the Bar
Date.

(B) The Setilement Administrator shall stamp the date received on the original of each
Opt-Out Statement that it receives, and note the date and time of any emailed or
faxed Opt-Outs, and shall serve copies of each Statement by email on (i) Class
Counsel, (ii) Defendant’s Counsel, and (iii) Judge Lois Bloom not later than 3
calendar days after receipt thereof. The Settlement Administrator shall, within 3
calendar days of the end of the Bar Date, send by email a final list of all Opt-Out
Statements to Class Counsel and Defendant’s Counsel. The Settlement
Administrator shall retain the stamped originals of all Opt-Out Statements and
originals of all envelopes accompanying Opt-Out Statements, as well as all emailed
or faxed Opt-Outs, in its files until such time as the Settlement Administrator is
relieved of its duties and responsibilities under this Agreement.

(C) Any Rule 23 Class Member who does not properly submit an Opt-out Statement
pursuant to this Agreement will be deemed to have accepted the settlement and the
terms of this Agreement.

(D) Only individual opt-outs are allowed. Any statement that purports to opt-out
more than one Rule 23 Class Member will be null and void.

(E) Ifmore than 10% of the Rule 23 Class Members or any number of Rule 23 Class
Members whose cumulative claims in the Litigation are reasonably valued at
$750,000.00 or more timely and properly opt-out of the settlement, Defendant will
have the right to void the settlement, and this Agreement by written notice to Class
Counsel within ten (10) business days after receiving the final iist of Opt-Out
Statements from the Settlement Administrator. In the event the Parties do not agree
on whether the reasonable value of the Rule 23 Class members who timely and
properly opt out of the settlement exceeds $750,000.00, the questions about
valuation will be referred to an agreed upon mediator or arbitrator for a final and
binding determination. If Defendant exercises its option to void the settlement, this
Agreement will not become effective and the parties wil! return to litigation.

(F) Plaintiff affirmatively supports this settlement and agrees not to opt-out. Neither
Plaintiff, Class Counsel, Defendant, nor its counsel will in any way encourage any
Rule 23 Class Member to opt-out or discourage any Class Member from
participating in this settlement. Defendant also expressly acknowledges that it is
not aware of any efforts, plan, or intention by Defendant, any union, labor
organization, or similar entity or group, labor or union or community organizer, or
attorney or law firm staff to encourage any Rule 23 Class Member to opt-out or
discourage any Class Member from participating in this settlement.

(G) Rule 23 Class Members who timely opt out will not be bound by the terms of this
Agreement, including any releases contained herein, nor will they be entitled to
receive any benefits from the settlement.

11

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 13 of 29 PagelD #: 2697

3.8 Objections to Settlement by Rule 23 Class Members.

(A) (i) Rule 23 Ciass Members who wish to present objections to the proposed
settlement at the Fairness Hearing must first make their objections via a written
statement. To be considered, such statement must be sent via mail and postmarked
by the Bar Date or via e-mail or fax to the Settlement Administrator prior to
midnight, Eastern Standard Time, on the Bar Date. The Settlement Administrator
must provide copies of each objection received to Class Counsel and Defendant’s
Counsel by email within 24 hours after receipt by the Claims Administrator. Any
objections not raised properly and timely will be waived, and any Rule 23 Class
Member who fails to timely file and serve a valid written objection shall not be
permitted to object to the settlement and shali be foreclosed from seeking any
review of the settlement or the terms of this Agreement by any means, including
but not limited to an appeal. To be valid, any objection must be set forth in writing
and contain all of the following:

a. reference to Medvedeva v. Assistcare Home Health Services LLC;
b. the objector’s full name, address, and telephone number;
c. a written statement of all reasons for the objection;

d. a statement of whether the objector intends to appear at the Fairness Hearing;
and,

e. only if the objector intends to appear at the Fairness Hearing through counsel,
a statement identifying all attorneys representing the objector who will appear
at the Fairness Hearing;

(ii) In addition, any objection filed with the assistance of an attorney or law firm
staff must contain all of the following to be valid:

f. a written statement of any legal support for such objection;

g. copies of any papers, briefs, or other documents upon which the objection is
based;

h. a list of all persons who will be called to testify in support of the objection, if
any; and

i. astatement of the Rule 23 Class Member’s membership in the Rule 23 Class.

The Settlement Administrator shall stamp the date received on the original
objection. Class Counsel shall file the date-stamped originals of any and ail
objections with the Clerk of Court within 8 business days after the Bar Date. Class
Counsel will also email a courtesy copy of all Objections to the Court, if any, within
seven (7) business days after the Bar Date and will copy Defendant’s Counsel on

12

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 14 of 29 PagelD #: 2698

the email. No objector can be deposed by the parties absent permission of the
Court.

(B) Ifa Rule 23 Class Member intends to object to the Settlement through retained
counsel, then that counsel must file with the Court and serve on the Settlement
Administrator and Class Counsel and Defendant’s Counsel a notice of appearance
no later than 14 calendar days after the Bar Date, and include a statement of whether
counsel intends to appear at the Fairness Hearing. An objector may withdraw
his/her objections at any time.

(C) No Rule 23 Class Member or counsel for an objector may appear at the Fairness
Hearing unless he or she has filed a timely objection that complies with all
procedures provided in this section and the previous sections. Class Counsel shall
notify the Court prior to the Fairness Hearing via email of any Class Member who
has provided timely notice of his or her intention to appear at the Fairness Hearing
themself or through counsel, and will copy Defendant’s Counsel on the email. Any
Rule 23 Class Member who has requested exclusion from the settlement may not
submit objections to the settlement.

(D) The Parties may file with the Court written responses to any objections no later than
14 calendar days after Class counsel has provided the Court with courtesy copies
of all objections, if any.

(E) Plaintiff affirmatively supports this settlement and agrees not to object. Neither
Plaintiff, Class Counsel, Defendant, nor its counsel will in any way encourage any
Class Member to object to this settlement. Defendant also expressly acknowledges
that it is not aware of any efforts, plan, or intention by Defendant, any union, labor
organization, or similar entity or group, labor or union or community organizer, or
attorney or law firm staff to encourage any Class Member to object to this
settlement.

3.9 Motion for Judgment, Final Approval, and Settlement Distribution. No later than
fourteen calendar days before the Bar Date, Plaintiff will submit a motion for judgment,
final approval, and settlement distribution. This motion shall also include a proposed Final
Order and Judgment. Plaintiff will provide Defendant the opportunity to review the
proposed Final Order and Judgment and should the parties disagree on content, after good
faith efforts at resolution, any remaining issues will be promptly mediated before Martin
F. Scheinman. The Fairness Hearing shall be held at the Court’s convenience.

3.10 Entry of Judgment. At the Fairness Hearing, Class Counsel will request that the Court
enter a Final Order and Judgment that will, among other things: (a) finally certify the Rule
23 Class and FLSA Collective for purposes of settlement, (b) enter Judgment in accordance
with this Agreement, (c) approve the settlement as fair, adequate, reasonable, and binding
on all Class Members who have not timely opted out pursuant to Section 3.7, (d) dismiss
the Litigation with prejudice, (e) enter an order permanently enjoiming all Class Members
who do not opt out from pursuing and/or seeking to reopen claims that have been released
by this Agreement, (f) award a service awards to Plaintiff, (2) award Class Counsel
attorneys’ fees and costs, (h) incorporate the terms of this Agreement, and (i) dismiss the

13

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 15 of 29 PagelD #: 2699

Litigation with prejudice. Defendant will not oppose the request for a Final Order and
Judgment unless inconsistent with this Agreement.

3.11 Effect of Court’s Failure to Grant Final Approval. If the Court does not grant final
approval in accordance with this Agreement, or such judgment does not become final as
defined herein, the Parties agree to proceed as follows. The Parties jointly agree to (a) seek
reconsideration of the decision denying entry of judgment, or (b) attempt to renegotiate the
settlement and seek Court approval of the renegotiated settlement. Defendant will not
oppose Plaintiffs applications for a service award, and attorneys’ fees, and costs, or appeal
of denial of such items in the event not awarded as requested, unless inconsistent with this
Agreement. In the event any reconsideration is denied, or a mutually-agreed-upon
settlement is not approved:

(A) — The Litigation will proceed as if no settlement had been attempted. In that event,
Defendant retains the right to contest whether this Litigation should be maintained
as a class action or collective action, and to contest the merits of the claims being
asserted by Plaintiff in this action.

(B) Class Counsel will provide notice to Class Members that the Agreement did not
receive final approval and that, as a result, no payments will be made to Class
Members under the Agreement.

(C) Upon notification from counsel for the Parties that the Agreement did not receive
final approval, the Settlement Administrator shall return to Defendant within 10
days the entire amount of the Settlement Fund that has been deposited, with any
interest accrued thereon. If the Agreement does not receive final approval,
Defendant shall be responsible for payment of settlement administration fees and
costs as described in Section 3.12. Any fees associated with investing and
liquidating the Settlement Fund as described in Section 4.1, and any taxes incurred
directly or mdirectly as a result of investing the Settlement Fund shall be paid by
Defendant, which shall retain all principal, proceeds and interest from the
Settlement Fund.

3.12 Settlement Administrator’s Fees. The Settlement Administrator’s fees incurred up to
$215,000 shall be paid from the Settlement Fund as described below, provided that the
Court enters a Final Order and Judgment. Any Settlement Administrator’s fees in excess
of $215,000 shall be paid by Defendant.

4, SETTLEMENT TERMS
4.1 Settlement Fund and Payment.

Defendant agrees to pay a Maximum Settlement amount of Six Million, Five Hundred
Thousand Dollars and No Cents ($6,500,000.00), which shall resolve and satisfy: (a) all
amounts to be paid to Class Members; (b) a Court-approved service award to Plaintiff; (c)
the Settlement Administrator’s fees; and (d) Court-approved attomeys’ fees and costs and
expenses (including expert fees and mediation costs). Defendant will not be required to
pay more than Six Million, Five Hundred Thousand Dollars and No Cents ($6,500,000.00)
under this Agreement, except that Defendant will be responsible for paying its portion of
any applicable employment taxes, including but not limited to FICA taxes obligations. At

14

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 16 of 29 PagelD #: 2700

Defendant’s discretion, either the Defendant or the Settlement Administrator shall
establish, and the Settlement Administrator shall administer, the Escrow Account from
which the Settlement Administrator’s fee, Class Counsel’s award of attorneys’ fees and
costs, the named Plaintiff's service award, payments to Class Members, and the
Settlement’s other payments shall be made. The Settlement Administrator will administer
the Escrow Account in accordance with the terms of this Agreement.

Provided that a Final Order and Judgment is entered, the Settlement Fund shall be allocated
to Class Members in accordance with the formula negotiated by the Parties, which is
attached hereto as Exhibit “A.”

This formula takes into consideration the number of weeks worked by each Class Member
in the Covered Period and each Class Member’s potential claims against Defendant. A
Class Member’s “Individual Settlement Amount” shall be that Class Member’s
proportionate share of the Net Settlement Fund as determined in accordance with this
formula, The Individual Settlement Amount designated for distribution to Class Members
in accordance with the above settlement formula shall be the portion of the Net Settlement
Fund remaining after the deductions referenced in Section 1.16.

4.2 Defendant will fund the Escrow Account in an amount equal to the Settlement Fund on
the following schedule:

(A) The Settlement Administrator’s fee shall be deposited within 10 days of the Order
Granting Preliminary Approval;

(B) $3,250,000 plus 50% of the amount needed to fund the cost of issuing a one-time
payment to Class Members allocated based on an Individual Settlement Amount of
less than $600, less the Settlement Administrator’s fee, shall be deposited on the
Effective Date;

(C) The amount needed to fund the remainder of the payments to be made under this
Agreement, to be deposited over 12 months in 12 equal monthly payments until
fully funded beginning within 30 days of the Effective Date.

Interest, if any, from the Escrow Account will become part of the Reserve Fund and be held
by the Settlement Administrator in escrow.

4.3 Distribution to Class Members.

(A) — All Class Members who do not timely and properly opt-out pursuant to Section
3.7 are eligible for a payment hereunder.

(B) Defendant and the Settlement Administrator shall exchange such information as is
necessary for the Settlement Administrator to make proper tax withholdings and
comply with tax reporting obligations as described herein. Defendant agrees that
it has an obligation to provide to the Settlement Administrator the W-4
information it has available for each Class Member who receives $600 or more.
Defendant agrees to provide the W-4 information to the Settlement Administrator
that is necessary to identify or pay Class Members who receive $600 or more so
that the Settlement Administrator can make the required tax deductions before

15

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 17 of 29 PagelD #: 2701

payments are made to those Class Members, and to notify the appropriate taxing
authorities.

(C) Within 10 days of the Effective Date, the Settlement Administrator shall mail
initial- settlement checks to Class Members, pay the Plaintiff's service award
described in Section 4.7, and pay 50% of Class Counsel’s attorneys’ fees and
costs as described in Section 4.6, minus 50% of the amount needed to fund the
cost of issuing a one-time payment to Class Members allocated based on an
Individual Settlement Amount of less than $600. The initial check mailed to each
such Class Member will equal 50% of the Class Member’s Individual Settlement
Amount, unless such Class Member’s Individual Settlement Amount is less than
$600. For Class Members whose Individual Settlement Amount is less than $600,
the initial check mailed to such Class Member shall equal 100% of the Class
Member’s Individual Settlement Amount and the payment will be treated as a
non-wages payment, eliminating the need to withhold statutory deductions and
issue W-2s and 1099s to Class Members who receive less than $600, which will
reduce claims administration fees to be borne by Defendant. Class Members shall
have 90 days to cash such initial checks. Any check not cashed will become void.
Any Class Member who has not cashed their check within 45 days of the date of
mailing of the checks shall receive a reminder notice that they were sent a
settlement check and must cash their check within 90 days of the date the checks
were mailed (i.e. by a date certain). The funds from voided checks shall remain in
the Escrow Account through the 18-month anniversary date of the Effective Date,
after which the funds remaining in the Escrow Account shall be returned to
Defendant. All settlement checks issued to Class Members whose Individual
Settlement Amount is $600 or more pursuant to this paragraph shall contain on
the back of the check a limited endorsement similar to the first sentence below
and the exact release language below or a lightly modified version thereof:

(D) By signing, cashing, or depositing the accompanying check (the “First Check”), I
consent to join the collective action wage and hour litigation against Assistcare
Home Health Services LLC (d/b/a Preferred Home Care of New York and Preferred
Home Care of New York LLC) (“Preferred”) and to participate in the settlement. I
further understand this is the first of two settlement checks I will receive, and that I
will be receiving a second settlement check on or around [date 12 months from
Effective Date per para. 4.2(C)} (the “Second Check”) in an amount equal to this
check. By signing, cashing or depositing this First Check, I fully and finally release
and discharge any and all claims that I have or may have against Preferred and
each of its current and former parents, affiliates, subsidiaries, and related entities,
and each of these entities’ current and former owners, officers, directors,
employees, consultants, agents, representatives, insurers, contractors, attorneys,
successors, and assigns, for unpaid wages or overtime pay, or any other claim for
violations of any and all applicable federal, New York, or local wage and hour
laws, or wage parity laws, relating to my employment with Preferred at any time
between 9-29-11 and 11-6-20 with the exception of my entitlement to the Second
Check and certain claims summarized in the Notice to Class Members and set forth
more fully in the Settlement Agreement, which is controlling. If I fail to sign this
check, f shall have no right to the proceeds identified therein.

16

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 18 of 29 PagelD #: 2702

All settlement checks issued to Class Members whose Individual Settlement
Amount is less than $600 pursuant to this paragraph shall contain on the back of
the check a limited endorsement similar to the first sentence below and the exact
release language below or a lightly modified version thereof:

(E) By signing, cashing, or depositing the accompanying check, I consent to join the
collective action wage and hour litigation against Assistcare Home Health Services
LLC (d/b/a Preferred Home Care of New York and Preferred Home Care of New
York LLC) (“Preferred”) and to participate in the settlement. By signing, cashing
or depositing this check, 1 fully and finally release and discharge any and all claims
that I have or may have against Preferred and each of its current and former
parents, affiliates, subsidiaries, and related entities, and each of these entities’
current and former owners, officers, directors, employees, consultants, agents,
representatives, insurers, contractors, attorneys, successors, and assigns, for
unpaid wages or overtime pay, or any other claim for violations of any and all
applicable federal, New York, or local wage and hour laws, or wage parity laws
relating to my employment with Preferred at any time between September 29, 2011
and November 6, 2020 with the exception of certain claims summarized in the
Notice to Class Members and set forth more fully in the Settlement Agreement,
which is controlling. If 1 fail to sign this check, I shall have no right to the proceeds
identified therein.

(F) Within 12 months of the Effective Date, the Settlement Administrator will mail
final settlement checks to Class Members whose Individual Settlement Amount is
$600 or more and pay the remainder of Class Counsel’s attorneys’ fees and costs
(1.c. 50% of Class Counsel’s attorneys’ fees and costs plus 50% of the amount
needed to fund the cost of issuing a one-time payment to Class Members allocated
based on an Individual Settlement Amount of less than $600). The final
settlement check mailed to each Class Member whose Individual Settlement

Amount is $600 or more will equal the remaining 50% of that Class Member’s
Individual Settlement Amount. Class Members shall have 90 days to cash such
final checks. Any check not cashed will become void. Any Class Member who
has not cashed their check within 45 days of the date of mailing of the checks
shali receive a reminder notice that they were sent a settlement check and must
cash their check within 90 days of the date the checks were mailed (i.e. by a date
certain). The funds from voided checks shall remain in the Escrow Account
through the 18-month anniversary date of the Effective Date, after which the
funds remaining in the Escrow Account shall be returned to Defendant. All
settlement checks issued pursuant to this paragraph shall contain on the back of
the check a limited endorsement similar to the first sentence below and the exact
release language below or a lightly modified version thereof:

(G)  Bysigning, cashing, or depositing the accompanying check, I understand this is the
second of two settlement checks I have received in the wage and hour litigation
against Assisicare Home Health Services LLC (d/b/a Preferred Home Care of New
York and Preferred Home Care of New York LLC) (“Preferred”). By signing,
cashing or depositing this settlement check I fully and finally release and discharge
any and all claims that I have or may have against Preferred and each of its current
and former parents, affiliates, subsidiaries, and related entities, and each of these

17

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 19 of 29 PagelD #: 2703

(H)

)

(J)

entities’ current and former owners, officers, directors, employees, consultants,
agenis, representatives, insurers, contractors, attorneys, Successors, and assigns,
for unpaid wages or overtime pay, or any other claim for violations of any and all
applicable federal, New York, or local wage and hour laws, or wage parity laws,
relating to my employment with Preferred at any time between 9-29-11 and 11-6-
20 with the exception of certain claims summarized in the Notice to Class Members
and set forth more fully in the Settlement Agreement, which is controlling. I I fail
to sign this check, I shall have no right to the proceeds identified therein.

For each distribution the Settlement Administrator, in his discretion, may perform
a skip-trace and, if a new address is located pursuant to the skip-trace, make an
additional mailing to Class Members whose checks are returned as undeliverable
because of an incorrect address.

All payments to Class Members made pursuant to this Agreement shall be
deemed to be paid to such Class Members solely in the year in which such
payments actually are received by Class Members. It is expressly understood and
agreed that the receipt of such settlement payments will not entitle any Class
Member to additional compensation or benefits under any of Defendant’s bonus
or other compensation or benefit plans or agreements in place during the Covered
Period. It is the intent of this Agreement that the settlement payments provided
for in the Agreement are the sole payments to be made by Defendant to the Class
Members, and that the Class Members are not entitled to any new or additional
compensation or benefits as a result of having received the settlement payments
(notwithstanding any contrary language or agreement in any benefit or
compensation plan document that might have been in effect during the Covered
Period).

The Settlement Administrator shall provide a list to the Court of the names of all
Class Members who cash, sign or deposit their settlement check, which shall then
be filed on the docket for this Litigation.

44  Taxability of Settlement Payments.

(A)

For tax purposes, all payments to Class Members whose Individual Settlement
Amount is $600 or more shall be allocated 50% to alleged back wages, with the
balance divided between alleged interest and liquidated damages. Payments
treated as alleged back wages shall be made net of all applicable employment
taxes, including, without limitation, federal, state and local income tax
withholding and the employee share of the FICA tax, and shall be reported to the
IRS and the payee under the payee’s name and social security number on an IRS
Form W-2, Payments treated as liquidated damages and interest shall be made
without withholding and shall be reported to the IRS and the payee under the
payee’s name and social security number on an IRS Form 1099. All payments to
Class Members whose Individual Settlement Amount is less than $600 will be
treated as a non-wages payment, eliminating the need to withhold statutory
deductions and issue W-2s and 1099s to Class Members who receive less than
$600. Payments of attorneys’ fees and costs pursuant to Section 4.6 shall be made
without withholding. Class Counsel will receive a Form 1099 for this payment.

18

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 20 of 29 PagelD #: 2704

Any service award pursuant to Section 4.7 shall be made without withholding and
reported to the IRS and the payee under the payee’s name and social security
number on an IRS Form 1099.

(B) Any tax responsibility for the non-wage portion of the payments to Class
Members shall not be Defendant’s responsibility.

4.5 Class-Wide Non-Monetary Reforms. The Parties also agree that, after the
commencement of the Litigation, Defendant enhanced its practices to further ensure that
all home care workers are properly paid for all hours worked. Specifically, Defendant has
shared the following policies and documents with Plaintiff: Payroll Documentation
Requirements; Live-in Relief/Coverage; Approved Overtime; Electronic Visit
Verification (EVV); Home Care Worker Travel Time ; EVV Guidelines: Policies,
Procedures and Agency Expectations; HHAeXchange Clock In, Clock Out, Use of FOB
Device, and Use of Mobile App Instructions; Time Sheet Checklist; and Wage Parity
Policy and Procedure as well as Preferred’s Live-In Aide Agreement and
Acknowledgement and Plaintiff has reviewed them and found them to be lawful policies.
Plaintiff estimates the cumulative value of such improvements at not less than One Million
Dollars ($1,000,000) per year to Class Members each year over six years or Six Million
Dollars ($6,000,000). Nothing contained herein shall be construed to diminish or limit
the Parties’ agreement in Section 4.10(D) (Non-Admission of Liability).

4.6 Settlement Amounts Payable as Attorneys’ Fees and Costs. Fourteen days prior to the
Bar Date, Class Counsel shall petition the Court for no more than one third of the
Settlement Fund (i.e. $2,166,666) as an award of attorneys’ fees and reimbursement of
litigation costs and expenses. Defendant will not oppose such application unless
inconsistent with this Agreement. The Settlement Administrator shall wire Class
Counsel’s Court-approved attorneys’ fees and expenses from the Escrow Account to an
account(s) designated by Wittels McInturff Palikovic in writing in accordance with the
provisions for the timing of Counsel’s attorneys’ fees and expenses as set forth in Sections
4,.3(C) and 4.3(D). By way of example, if 50% of the amount needed to fund the cost of
issuing a one-time payment to Class Members allocated based on an Individual Settlement
Amount of less than $600 equals $500,000, then the initial payment will be $2,166,666
divided by two less $500,000, and the second payment will be $2,166,666 divided by two
plus $500,000.

4.7 Service Award to Plaintiff. Plaintiff will apply to the Court to recetve no more than Ten
Thousand Dollars and No Cents ($10,000.00) from the Settlement Fund for services
rendered to Class Members. Defendant will not oppose such application unless
inconsistent with this Agreement. The Settlement Administrator shall wire Plaintiff's
Court-approved service award from the Escrow Account to an account(s) designated by
Wittels McInturff Palikovic in writing.

4.8 Class Counsel’s Right to Appeal. Class Counsel reserves the right to appeal any decisions
denying their application for a full service award to Plaintiff or their petition to the Court
for no more than one third of the Settlement Fund as an award of attorneys’ fees and
reimbursement of litigation costs and expenses. Defendant will not oppose any such
appeals unless inconsistent with this Agreement.

19

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 21 of 29 PagelD #: 2705

4.9

4.10

Defendant’s Right to Appeal. Defendant reserves the right to appeal any decisions
inconsistent with this Agreement. Plaintiff will not oppose any such appeals unless
inconsistent with this Agreement.

Release

(A)

Release of Claims. Upon the Effective Date, the Plaintiff, and each Rule

23 Class Member who does not timely and properly opt out pursuant to Section
3.7, on his or her behalf, and on behalf of his or her respective current, former and
future heirs, spouses, executors, administrators, agents, and attorneys, fully
releases and discharges the Releasees, from all claims that were or could have
been brought up to the date of Preliminary Approval Motion under the New York
Labor Law (NYLL), Section 3614-c of the New York Public Health Law (known
as the “Home Care Worker Wage Parity Law”) and any regulations, guidance,
interpretations, case law, agency web-site postings, agency statements, or other
authority thereunder, inclusive of all alleged unpaid or unaccrued wages,
minimum wage, overtime, hours worked, spread-of-hours pay, travel time pay, in-
service pay, and wage theft prevention act notice and paystub-related claims
(collectively, “Wage Claims”); wage parity benefits (except as specified in the
following paragraph) including the amount and fact of any wages or contributions
made or required, e.g., those wages or contributions arising from the facts
underlying the Wage Claims; liquidated damages; interest; attorneys’ fees; costs;
taxes; settlement administration fees; and court costs. Any Rule 23 Class
Member who does not timely and properly opt-out pursuant to Section 3.7 shali
be bound by the above release. In addition, each FLSA Collective Member who
signs, cashes, or deposits any check paid pursuant to Section 4.3 specifically and
affirmatively consents to join the litigation shall release Defendant from all FLSA
claims that were or could have been brought under the Fair Labor Standards Act
(“FLSA”).

For the avoidance of doubt, and notwithstanding anything to the contrary, this
Agreement does not release (1) ERISA claims that were brought based on the facts
alleged in the First Amended Complaint in Gonzalez de Fuente et al. v. Preferred
Home Care of New York, LLC, et al., No. 18-cv-06749 (AMD) (PK)
(“Gonzalez”); (ii) the right to vested or incurred, reported or unreported, claims
for benefits under any employee benefit plan governed by ERISA, e.g., current
rights to benefits due under existing health insurance plan documents which have
accrued but not yet been processed; (iii) any claims that employer contributions
made to the Edison Home Health Care Welfare Plan fail to satisfy, in whole or in
part, the obligation of any participating employer to pay the benefit portion of the
minimum rate of total compensation required under the New York State Home
Care Worker Wage Parity Law and that such failure violated the New York Labor
Law; or (iv) any claims that employees of Edison Home Care, Inc. (“Edison”)
may have against Edison under New York State wage and hour laws and the
Home Care Worker Wage Parity Law (collectively, “Release Carve-Out”). The
Release Carve-Out does not include claims that additional employer contributions
were due to the Edison Home Health Care Welfare Plan to satisfy the New York
State Home Care Worker Wage Parity Law as a result of the Wage Claims.

20

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 22 of 29 PagelD #: 2706

4.11

(B) Release of Fees and Costs for Settled Matters. Except as provided for in this
agreement, Class Counsel and Plaintiff, on behalf of Class Members, hereby
irrevocably and unconditionally release, acquit, and forever discharge any claim
that they may have against Defendant for attorneys’ fees or costs associated with
Class Counsel’s representation of Plaintiff and the class in the Litigation.

(C) No Assignment. Class Counsel and Plaintiff, on behalf of Class Members,
represent and warrant that they have not assigned or transferred, or purported to
assign or transfer, to any person or entity, any interest or claim in this Litigation,
or any portion thereof.

(D)  Non-Admission of Liability. By entering into this Agreement, Defendant in no
way admits any violation of law or any liability whatsoever to Plaintiff and/or
Class Members, individually or collectively, all such liability being expressly
denied. Likewise, by entering into this Agreement, Defendant in no way admits
to the suitability of this case for class or collective-action litigation other than for
purposes of settlement. Rather, Defendant enters into this Agreement to avoid
further protracted litigation and to resolve and settle all disputes with Plaintiff and
the Class Members. Settlement of the Litigation, negotiation and execution of
this Agreement, and all acts performed or documents executed pursuant to or in
furtherance of this Agreement: (a) are not, shall not be deemed to be, and may not
be used as an admission or evidence of any wrongdoing or liability on the part of
Defendant on a retroactive, prospective, or any other basis or of the truth of any of
the factual allegations in any and all Complaints filed in the Litigation; and (b) are
not, shal] not be deemed to be, and may not be used as an admission or evidence
of fault or omission on the part of Defendant in any civil, criminal, administrative
or arbitral proceeding.

Confessions of Judgment from Defendant and Samuel Weiss. By the Effective Date,
Defendant and Samuel Weiss (hereafter collectively “Preferred Entities”) will, in their
discretion, either (a) execute a confession of judgment in in the Federal Court for the
Eastern District of New York in favor of the Plaintiff and Class Counsel for the amount
of the Maximum Settlement plus interest under New York law less any portion of the
Maximum Settlement already paid (‘Outstanding Payment Amount”); or (b) provide a
security interest in collateral that the Parties mutually agree is sufficient to cover the
Outstanding Payment Amount. If Defendant fails to make payment as required by the
Settlement Agreement, Plaintiff and Class Counsel or their heirs, executors,
administrators, or assigns may without further notice to any of the Preferred Entities enter
judgment against each of them, jointly and severally, in the amount of the missed payment
and exercise all rights as a judgment creditor in accordance with applicable law.

4.12 Miscellaneous

(A) No Retaliation. Defendant agrees not to retaliate against any individuals for their
participation in this settlement or litigation.

(B)  Defendant’s Authority. Defendant represents and warrants that: (a) it has the
requisite corporate power and authority to execute, deliver, and perform this
Agreement, and to consummate the transactions contemplated hereby; (b) the

21

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 23 of 29 PagelD #: 2707

(©)

(D)

(E)

(F)

(G)

(H)

D

(J)

(K)

execution, delivery, and performance of this Agreement, and the consummation
by it of the actions contemplated herein have been duly authorized by necessary
corporate action on the part of Defendant; and (c) this Agreement has been duly
and validly executed and delivered by Defendant and constitutes its legal, valid,
and binding obligation.

Plaintiff’s Authority. Class Counsel represent and warrant that they are
authorized to take all appropriate actions required or permitted to be taken by or
on behalf of Plaintiff and, subsequent to an appropriate Court Order, Class
Members in order to effectuate the terms of this Agreement and are also
authorized to enter into appropriate modifications or amendments to this
Agreement on behalf of Plaintiff and, subsequent to an appropriate Court Order,
Class Members.

Cooperation Among the Parties; Further Acts. The Parties shall cooperate
fully with each other and shall use their best efforts to obtain the Court’s
preliminary and final approval of this Agreement and all of its terms. Each of the
Parties, upon the request of any other party, agrees to perform such further acts
and to execute and deliver such other documents as are reasonably necessary to
carry out the provisions of this Agreement.

Website Content. The Class Counsel shall not, directly or indirectly, issue any
press release regarding this Agreement or the settlement and shall make no
statements regarding this Agreement or this settlement on the internet, websites, or
social media, except that Class Counsel may accurately describe the terms of the
settlement on its website.

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with regard to the subject matter contained herein, and all prior and
contemporaneous negotiations and understandings between the Parties shall be
deemed merged into this Agreement.

Binding Effect. This Agreement shall be binding upon the Parties and, with
respect to Plaintiff and the Class Members, their spouses, children,
representatives, heirs, administrators, executors, beneficiaries, conservators,
attorneys and assigns.

Arm’s Length Transaction. The Parties have negotiated all the terms and
conditions of this Agreement at arm’s length.

Costs. Except as otherwise provided in this Agreement, each Party shall bear its
own costs and expenses.

Captions. The captions or headings of the sections.and paragraphs of this
Agreement have been inserted for convenience of reference only and shall have
no effect upon the construction or interpretation of any part of this Agreement.

Construction. The determination of the terms and conditions of this Agreement
has been by mutual agreement of the Parties. Each party participated jointly in
the drafting of this Agreement, and therefore the terms and conditions of this

22

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 24 of 29 PagelD #: 2708

(L)

(M)

(N)

(O)

(P)

(Q)

(R)

Agreement are not intended to be, and shall not be, construed against any party by
virtue of draftsmanship.

Severability. Following the Effective Date, if any provision of this Agreement is
held by a court of competent jurisdiction to be void, voidable, unlawful or
unenforceable, the remaining portions of this Agreement will remain in full force
and effect if agreed upon in writing by the Parties.

Governing Law. This Agreement shall in all respects be interpreted, enforced
and governed by and under the laws of the State of New York, without regard to
choice of law principles, except to the extent that the law of the United States
governs any matter set forth herein, in which case such federal law shall govern.

Settlement Agreement Administration Disputes. In the event issues arise
between the Parties regarding the administration of this Agreement, such issues
shall the referred to arbitrator Martin F. Scheinman for a final and binding
determination.

Jurisdiction. Except as set forth in the immediately preceding paragraph, the
Parties submit to the exclusive jurisdiction of the United States District Court for
Eastern District of New which shall retain jurisdiction over the Litigation, the
Settlement Administrator, the Final Order and Judgment, the Class Members, the
Plaintiff and Defendant for the purpose of enforcing this Agreement or
implementing any part of the settlement embodied in this Agreement.

Waivers, etc. to Be in Writing. No waiver, modification or amendment of the
terms of this Agreement, whether purportedly made before or after the Court’s
approval of this Agreement, shall be valid or binding unless in writing, signed by
or on behalf of all Parties and then only to the extent set forth in such written
waiver, modification or amendment, subject to any required Court approval. Any
failure by any party to insist upon the strict performance by the other party of any
of the provisions of this Agreement shall not be deemed a waiver of future
performance of the same provisions or of any of the other provisions of this
Agreement, and such party, notwithstanding such failure, shall have the right
thereafter to insist upon the specific performance of any and all of the provisions
of this Agreement.

Change of Time Periods. The Parties may jointly request that the Court allow
reasonable extensions of time to carry out any of the provisions of this Agreement
without formally amending this Agreement. The time periods and/or dates
described in this Agreement with respect to the giving of notices and hearings
are subject to approval and change by the Court or by the written agreement
of Class Counsel and Defendant’s counsel, without notice to Class Members.

Stay Pending Court Approval. The Parties agree to stay all proceedings in the
Litigation, other than those proceedings necessary to carry out or enforce the
terms and conditions of this Agreement. If, despite the Parties’ best efforts, this
Agreement should fail to become effective, the Parties will return to their prior
positions in the Litigation. The Parties also agree to use their best efforts to seek

23

 
(S)

(T)

the stay and dismissal of, and to oppose entry of any interim or final relief in
favor of any Class Member in any other proceedings against any of the Releasees,
which challenges the settlement or otherwise asserts or involves, directly or
indirectly, a claim released in this action,

When Agreement Becomes Effective; Counterparts. This Agreement shall
become effective upon its execution, The Parties may execute this Agreement in
counterparts, and execution in counterparts shal! have the same force and effect as
if Plaintiff and Defendant had signed the same instrument. Plaintiff will be the
first party to execute this Agreement as a condition precedent to Defendant
executing it.

Facsimile/Electronic Signatures. Any party may execute this Agreement by
causing its counsel to sign on the designated signature block below and
transmitting that signature page via facsimile or email to counsel for the other
party. Any signature made and transmitted by facsimile or email for the purpose
of executing this Agreement shall be deemed an original signature for purposes of
this Agreement and shall be binding upon the party whose counsel transmits the
signature page by facsimile or email.

 
  
 
 

PLAINTIFF:

Alla Medyedeva

 

 

a
_Dat rt eee 020
ate rene
FOR DEFENDANT:
By:
Title:

Dated: November __, 2020

SAMUEL WEISS

 

Dated: November__, 2020

24

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 25 of 29 PagelD #: 2709

(S)

(T)

the stay and dismissal of, and to oppose entry of any interim or final relief in
favor of any Class Member in any other proceedings against any of the Releasees,
which challenges the settlement or otherwise asserts or involves, directly or
indirectly, a claim released in this action.

When Agreement Becomes Effective; Counterparts. This Agreement shall
become effective upon its execution. The Parties may execute this Agreement in
counterparts, and execution in counterparts shall have the same force and effect as
if Plaintiff and Defendant had signed the same instrument. Plaintiff will be the
first party to execute this Agreement as a condition precedent to Defendant
executing it.

Facsimile/Electronic Signatures. Any party may execute this Agreement by
causing its counsel to sign on the designated signature block below and
transmitting that signature page via facsimile or email to counsel for the other
party. Any signature made and transmitted by facsimile or email for the purpose
of executing this Agreement shall be deemed an original signature for purposes of
this Agreement and shall be binding upon the party whose counsel transmits the
signature page by facsimile or email.

PLAINTIFF:

Alla Medvedeva

 

Dated: November, 2020

Lhd

Title: Precoidest

Dated: November’, 2020

S77. 1
Dated: November, . 2020

24

  
 

FOR DEFENDANT:

By:

_—

 

 
Case 1:17-cv-05739-LB Document 142 Filed 12/04/20

Page 27 of 31 PagelD #: 2827

 

BY COUNSEL:
CLASS COUNSEL

Wittels MeInturff Palikovic

     

Steven L.. Wittels
J. Burkett.MelInturff
Dated: Novembet4@, 2020
DEFENDANT'S COUNSEL
_ Naness, Chaiet & Naness, LLC

| By:

 

William Matthew Groh

Dated: Novernber_ .» 2020

25

 

 
Case 1:17-cv-05739-LB Document 142 Filed 12/04/20 Page 28 of 31 PagelD #: 2828
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 26 of 29 PagelD #: 2710

BY COUNSEL:
CLASS COUNSEL
Wittels McInturff Palikovic

By:

 

Steven L. Wittels
J. Burkett McInturff

Dated: November __, 2020

DEFENDANT’S COUNSEL

Naness, Chaiet & Naness, LLC Me
by: UY Weather ‘ef.

William Matthew Groh

 

Dated: November3U, 2020

25

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 27 of 29 PagelD #: 2711

Exhibit A

Allocation of Net Settlement Fund to be Paid to Each Class Member
(Computation of each Class Member’s Individual Settlement Amount)

I. The Settlement Administrator with the Parties’ input and assistance will divide the Net
Settlement Fund among seven (7) claims:

1. 25% of the Net Settlement Fund will be allocated to the claims related to the alleged
January 1, 2015 change in the federal companionship exemption under the FLSA
(the “First Claim Allocation”);

2. 20% of the Net Settlement Fund will be allocated to the claims related to the alleged
failure to pay for all hours worked (the “Second Claim Allocation”);

3. 5% of the Net Settlement Fund will be allocated to the claims for alleged unpaid
travel time between multiple worksites during the same workday (the “Third Claim
Allocation”);

4. 20% of the Net Settlement Fund will be allocated to the claims for alleged hours

relating to live-in shifts (the “Fourth Claim Allocation”);

5. 5% of the Net Settlement Fund will be allocated to the claims related to the alleged
failure to provide Wage Theft Protection Act-compliant notice and
acknowledgement of pay rate and other items (the “Fifth Claim Allocation”);

6. 5% of the Net Settlement Fund will be allocated to the claims related to the alleged
failure to provide Wage Theft Protection Act-compliant pay statements (the “Sixth
Claim Allocation”); and

7. 20% of the Net Settlement Fund will be allocated to the claims related to the alleged
failure to provide all amounts and/or benefits required under the New York Wage
Parity Law (the “Seventh Claim Allocation”).

IL. The Settlement Administrator will then determine each Class Member’s share of the First
Claim Allocation, Second Claim Allocation, Third Claim Allocation, Fourth Claim
Allocation, Fifth Claim Allocation, Sixth Claim Allocation, and/or Seventh Claim
Allocation as follows:

1. Each Class Member’s share of the First Claim Allocation, if any, will be determined
by dividing the total number of overtime hours the Class Member worked as a home
health aide for Defendant from January 1, 2015 through October 16, 2015, by the
total number of overtime hours all Class Members worked as home health aides for
Defendant from January 1, 2015 through October 16, 2015, and then multiplying
this quotient by the amount of the First Claim Allocation (the result being the “First
Claim Share”);

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 28 of 29 PagelD #: 2712

2. Each Class Member’s share of the Second Claim Allocation, if any, will be
determined by dividing the total number of weeks worked by the Class Member as
a home health aide for Defendant during the Covered Period, by the total number
of weeks worked by all Class Members as home health aides for Defendant during
the Covered Period, and then multiplying this quotient by the amount of the Second
Claim Allocation (the result being the “Second Claim Share”);

3. Each Class Member’s share of the Third Claim Allocation, if any, will be
determined by dividing the total number of weeks worked by the Class Member as
a home health aide for Defendant during the Covered Period, by the total number
of weeks worked by all Class Members as home health aides for Defendant during
the Covered Period, and then multiplying this quotient by the amount of the Third
Claim Allocation (the result being the “Third Claim Share”);

4, Each Class Member’s share of the Fourth Claim Allocation, if any, will be
determined by dividing the total number of “live-in” daily shifts worked by the Class
Member as a home health aide for Defendant during the Covered Period, by the total
number of “live-in” daily shifts worked by all Class Members as home health aides
for Defendant during the Covered Period, and then multiplying this quotient by the
amount of the Fourth Claim Allocation (the result being the “Fourth Claim Share”);

5. Each Class Member’s share of the Fifth Claim Allocation, if any, will be
determined by:

a. dividing the total number of weeks worked by the Class Member as a home
health aide for Defendant from September 29, 2011 through February 26,
2015, by the total number of weeks worked by all Class Members as home
health aides for Defendant from September 29, 2011 through February 26,
2015, and then multiplying this quotient by one-fourth (1/4) of the amount
of the Fifth Claim Allocation;

b. dividing the total number of weeks worked by the Class Member as a home
health aide for Defendant from February 27, 2015 through the last day of
the Covered Period, by the total number of weeks worked by all Class
Members as home health aides for Defendant from February 27, 2015
through the end of the Covered Period, and then multiplying this quotient
by three-fourths (3/4) of the amount of the Fifth Claim Allocation;

c, the sum of the amount calculated under Section II(5)(a) for each Class
Member, plus the amount calculated under Section II¢5)(b) for that Class
Member, will be that Class Member’s “Fifth Claim Share”;

6. Each Class Member’s share of the Sixth Claim Allocation, if any, will be
determined by:

a. dividing the total number of weeks worked by the Class Member as a home
health aide for Defendant from September 29, 2011 through February 26,
2015, by the total number of weeks worked by ali Class Members as home

ii

 
Case 1:17-cv-05739-LB Document 140-1 Filed 11/23/20 Page 29 of 29 PagelD #: 2713

health aides for Defendant from September 29, 2011 through February 26,
2015, and then multiplying this quotient by one-fourth (1/4) of the amount
of the Sixth Claim Allocation;

b. dividing the total number of weeks worked by the Class Member as a home
health aide for Defendant from February 27, 2015 through the last day of
the Covered Period, by the total number of weeks worked by all Class
Members as home health aides for Defendant from February 27, 2015
through the end of the Covered Period, and then multiplying this quotient
by three-fourths (3/4) of the amount of the Sixth Claim Allocation;

c. the sum of the amount calculated under Section II(6)(a) for each Class
Member, plus the amount calculated under Section II(6})(b) for that Class
Member, will be that Class Member’s “Sixth Claim Share”; and

7. Each Class Member’s share of the Seventh Claim Allocation, if any, will be
determined by dividing the total number of weeks worked by the Class Member as
a home health aide for Defendant during the Covered Period, by the total number
of weeks worked by all Class Members as home health aides for Defendant during
the Covered Period, and then multiplying this quotient by the amount ofthe Seventh
Claim Allocation (the result being the “Seventh Claim Share”).

Til. The Settlement Administrator will then determine each Class Member’s “Percentage
Allocation Number” as follows:

1. summing that Class Member’s First Claim Share, Second Claim Share, Third Claim
Share, Fourth Claim Share, Fifth Claim Share, Sixth Claim Share, and Seventh
Claim Share (if any);

2. aggregating the sum of all Class Members’ First Claim Shares, Second Claim

Shares, Third Claim Shares, Fourth Claim Shares, Fifth Claim Shares, Sixth Claim
Shares, and Seventh Claim Shares (if any); and

3. dividing the sum calculated in Section II(1) by the aggregated sum calculated in
Section II(2) (each Class Member’s “Percentage Allocation Number” will be
expressed as a percentage).

IV. The Settlement Administrator will then determine each Class Member’s “Individual
Settlement Amount” by multiplying that Class Member’s “Percentage Allocation Number”
by the Net Settlement Fund.

ili

 
